Pfeifer, J.,
concurring in part and dissenting in part. As I stated in dissent in State v. Murphy (2001), 91 Ohio St.3d 516, 562, 747 N.E.2d 765, 813, restricting the universe of cases this court reviews when conducting proportionality review “continually lower[s] the bar of proportionality.” This case then will enable prosecutors to go where they have never been before. For in this case, after conducting proportionality review, a majority of this court has upheld a sentence of death even though the defendant was not the principal offender, even though the principal offender did not receive the death penalty, even though the defendant was not present when the murder took place, and even though the murder victim’s wife, who allegedly initiated the murder by paying the defendant to get a gun, was acquitted.
None of this is to suggest that Issa is not culpable for the murder. He is, and I vote to affirm his convictions. He was an active participant in the planning of the murder and the murder almost certainly would not have occurred without him. However, the facts remain: Issa did not kill; Issa was not present during the killing; the actual killer did not receive the death penalty. If ever a sentence *76of death deserved to be vacated because of proportionality, this is it. But of course, we cannot consider the case in which Issa’s accomplice received a life sentence because he received a life sentence, and we cannot consider the case in which the victim’s wife was acquitted because she was acquitted.
Never mind that the facts are exactly the same; never mind that Issa was not the trigger man, he was eligible to be charged with capital murder, he was convicted of capital murder, and he was sentenced to death. All the rest, according to the majority, is irrelevant. I beg to differ.
R.C. 2929.021 requires clerks of courts to file with this court certain basic information concerning each case in which a capital indictment is filed. R.C. 2929.03(F) requires trial courts to file a separate opinion here when they impose a life sentence under R.C. 2929.03(D). This information would be helpful to this court but it is seriously incomplete. We should also receive information on every case in which a capital'indictment could have been sought. We also should be informed of the ultimate resolution of each potential or actual capital case. Without this information, our ability to conduct serious and thorough proportionality review is significantly compromised.
Issa’s death sentence should be reversed because it is disproportionate to those received by his accomplices. He should be sentenced to life in prison. I dissent.